DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
This action is in response to the papers filed January 25, 2021.  Currently, claims 7-10, 13-24 are pending.  Claims 8-10 have been withdrawn from consideration as directed to non-elected subject matter.  	
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.
Any objections and rejections not reiterated below are hereby withdrawn.
	

Election/Restrictions
Applicant's election without traverse of Group I, SEQ ID NO:  155 in the paper filed June 17, 2020 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/GB2012/053038, filed December 6, 2012 and claims priority to UK 1120989.7, filed December 6, 2011.  

Drawings
The drawings are acceptable. 

105 Request for Information

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
 The specification teaches 260 samples were genotyped to identify SNPs that are associated with liver copper accumulation, (see page 87).  What were the allele frequencies for position 101 of SEQ ID NO: 155 for the TT, AT and AA genotypes in samples with liver copper accumulation?  What were the allele frequencies for the TT, AT and AA genotypes in control samples?
Were all 260 samples from Labrador Retrievers?  If not, how many samples were from Labrador Retrievers and what were the allele frequencies for the TT, AT and AT genotypes?
Applicant and the assignee are requested to provide any additional data sets and their allele frequencies for position 101 of SEQ ID NO: 155.  

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for detecting the presence of SEQ ID NO: 155, does not reasonably provide enablement for a method of treating or breeding a dog having genetic inheritance of the Labrador to .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
The claims are directed to “A method of treating or breeding a dog” by genotyping and either administering to the dog a low copper food stuff or a therapeutic amount of a copper chelator when the polymorphism is present or breeding the dog when the polymorphism is absent.   Claim 7 requires determining whether the dog is at risk of liver copper accumulation based on a comparison.  
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art


	Kruitwagen et al. (Annals of Translational Medicine, Suppl 2:  S71, 2019) teaches copper toxicosis is caused by a mutation in the COMMD1 gene and copper toxicosis in Labrador retriever is caused by mutations in both ATP7A and ATP7B (abstract).  It is clear that each breed has different genetic backgrounds for copper toxicosis.  

Fieten et al. (Disease Models and Mechanisms, Vol. 9, pages 25-38, 2016) provides studies on the Menkes and Wilson disease genes in copper toxicosis in Labrador retrievers.  Mutations in ATP7B lead to Wilson disease.  Fieten teaches a genome wide association study was performed in 235 Labrador retrievers and identified two chromosome regions containing ATP7A and ATP7B that were associated with variation in hepatic copper levels.  Fieten teaches an amino acid substitution ATP7B:p.Arg453Gln mutation was associated with copper accumulation.  Fieten teaches other mutations were not associated with copper accumulation.  Table 1, page 29, lists 20 variants in the ATP7B gene.  Of these variants 17 are not associated with hepatic copper scores.  It is unpredictable which variants in LD with the SNP of SEQ ID NO: 145 are associated with copper toxisis.   Fieten also discusses the distinct nature of the Labrador dog breed copper toxisis and the COMMD1 associated in Belington 

The art teaches the breed specificity of many mutations. Tacher et al. (J. of Heredity, Vol. 96, No. 7, pages 812-816, 2005) teaches olfactory receptor sequence polymorphism within and between breeds of dogs.  Tacher specifically teaches that the level of polymorphisms was high but some alleles are breed specific or rare in the dog population with some representing the major allele in the breeds concerned (abstract).  Tacher teaches that more than 350 different breeds exist (page 812, col 1).  Tacher teaches that 25 of the SNPs with frequencies less than 5% were found to be present in only one breed, and six of these were found to correspond to the major allele in the breed concerned (page 814, col 1-2). As seen in Table 3, many breeds contained breed specific SNPs.  


Tiira et al. (PLoS ONE, Vol. 7, No. 7, e41684, July 2012) teaches genetic analysis of tail chasing and mutations in CDH2 (abstract).  Tiira teaches investigating whether two SNPs around the CDH2 locus were associated with tail chasing (TC).  Tiira teaches that both SNPs were polymorphic in all breeds but did not associate with TC in any of the studied breeds.  Tiira analyzed Bull Terriers, Staffordshire Bull Terriers and German Shepherds (page 7, Table 2).   Tiira teaches two SNPs were selected for analysis 1)  1144 (63,867,472) as the T/T genotype for this SNP was previously associated with Doberman compulsive behavior and 2) 1164 (63,867,492) a nearby SNP (Table 4, page 9).   None of the p-values obtained were significant.   Tiira teaches the genetic study did not find an association between TC and CDH2, a locus previously associated with the canine flank sucking compulsion (abstract, page 11, col. 2). 
didn’t find any significant associations between Weimaraners with HOD or Nova Scotia duck tolling retrievers with hypoadrenocorticism.  Safra teaches the different results were found in different breeds suggesting different mechanisms and variants associated.  However, significant associations were found with NME in Pug dogs.  Safra teaches genotyping 126 SNPs and found that 26 of the SNPs were not polymorphic in the Pug dog data set.  This suggests that not all mutations in the DLA-class II region are associated with NME.  However, Table 3 illustrates the association between NME of pug dogs and the DLA region.  Safra teaches the p-values that allow classification of the Pug into a risk group.  Safra concludes that the findings should be considered cautiously and proof of a biological effect or linkage analysis should be sought as part of the validation of the statistical result.   

	Guidance in the Specification.
	The specification provides no evidence that the broad scope of the claims is enabled over the full scope of the claim. 
	The specification teaches analyzing the ATP7b and ATP7A gene from 211 Labrador Retrievers for additional mutations associated with copper accumulation levels.  
	The specification provides a list of SNPs identified that are significantly associated with susceptibility to or protection from liver copper accumulations in Table 
Table 17, page 89, provides analysis of 386 SNPs genotypes on 260 samples. The relevant portion of Table 17 is provided below.   The specification provides 8 different p-values.  It is unclear what all of these values mean.  
	
    PNG
    media_image1.png
    97
    1165
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    84
    1157
    media_image2.png
    Greyscale


The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to use the claimed method as broadly as claimed.  
	The speciation provides SEQ ID NO: 155 in Table 18, page 94.  The art teaches this is found in the Murr1 mRNA, exon3.  The gene is also named COMMD1. Page 94, states the Chr10_65209946 SNP in SEQ ID NO:  155 is an A-T polymorphism where the High Copper allele is T.  The Table provides Rsq-histology as 0.215782, however it is unclear what this value means.  It is unpredictable whether this mutation is associated with copper toxocosis and to what significance.  It is unclear if the 0.215782 value is a p-value, and if so, it is not significant at p=0.05.  


Without the analysis of the copper accumulation for each of the alleles it is unpredictable that the SNPs are similarly associated with liver cooper accumulation without unpredictable and undue experimentation.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the association of genotypes and phenotypes is not established.  Further, the prior art and the specification provides insufficient guidance to overcome the art recognized difficulties.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to Arguments
	The response traverses the rejection.  The response asserts that the correlation between copper levels and detected polymorphisms is described in Table 17.  The response has picked tow p-values from the table and suggested this is sufficient to demonstrate an association.  This argument has been considered but is not convincing because Table 17 provides 4 p-values and two of them are no significant.   The specification, in Table 17, provides several correlation coefficients.  	Table 17, page 89 also appears to provide disclosure of the Chr10_65209946 mutation, however the table does not clearly set forth a guide to understanding the Table.  It is unclear what the p-value for an association between the mutation and copper toxocosis is.  Applicant is requested to describe the columns of the table. The values are 0.108151; 0.047767; 0.00069, 0.507 (see page 89).  It is unpredictable whether the T allele is associated with copper toxocosis or liver copper accumulation.  The specification nor the response appear to provide any discussion of the p-value for the association of the mutation with copper toxocosis.  
Thus for the reasons above and those already of record, the rejection is maintained.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 has been amended to recite “wherein the presence of T indicates the risk of liver copper accumulation”.  It is unclear the presence of which T.  It is unclear whether a T at position 101 of SEQ ID NO: 157 or SEQ ID NO: 132 or SEQ ID NO: 135 indicates the risk of liver a copper accumulation.  The rejection could be easily overcome by amending the claim to require “wherein the presence of a T at position 101 of SEQ ID NO: 155 indicates risk of liver copper accumulation”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 13-18 are rejected under 35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Great Life Grain/Potato Free Dog Food as evidenced by The Best foods for Dogs with Chronic Active Hepatitis (http://phoenixdogphotography.com/2010/06/the-best-foods-for-dogs-with-chronic-active-hepatitis) and Hoffmann et al. (J. Vet. Intern Med, Vol. 2006, Vol. 20, pages 856-861, 2006).
	It is noted that the only active method step in the instant claims is administering an effective amount of low copper food stuff or a therapeutic amount of a copper chelator.  
	Some Labradors inherently comprise a T allele at Chr10_65209946 (position 101 of SEQ ID NO: 155).  The claim does not require genotyping the dog for the allele present at position 101 of SEQ ID NO: 11. 
The prior art teaches selling and feeding Great Life Grain/Potato Free dog Food as early as July 2006.  The AKC reports that Labradors are and have been the number one most popular breed in America since at least 2001.  The prior art teaches that Great Life Chicken Grain/Potato Free comprises 7.79 mg/kg of Copper and 251.00 mg/kg of zinc (see Best Foods for Dogs with Chronic Active Hepatitis).  This list includes over 5 dog foods that meet the low copper food limitation.  Thus, given the prior art, the feeding of a Labrador Great Life Grain/Potato Free food would have inherently prevented disease attributable to liver copper accumulation.  Therefore, the prior art teaches every limitation of the instant claims.  
Even if no Labrador was fed one of the well known and well sold dog foods prior to the filing date to have achieved the inherent property of preventing disease, it would 
With respect to Claim 15-18, labs will have the presence of the recited polymorphisms. The claims do not require detecting the polymorphisms, instead, the claim merely states that the dog will have the presence or absence of a SNP.  
Response to Arguments
	The response traverses the rejection.  The response asserts none of the cited art reference disclose methods for treating a dog, where the dog has a T allele at “the SNP”.  This argument has been considered but is not convincing.  The examiner agrees that none of the cited art references disclose a method for treating a dog where the dog was genotyped or the genotype of the dog was obtained.  However, the claim very clearly does not require that the ordinary artisan knew the dog had a T allele at position 101 of SEQ ID NO: 155.  The claim only requires that the Labrador had a T allele and was administered an effective amount of low copper food stuff or a therapeutic amount of a copper chelator.  The allele frequency of the T allele at position 101 of SEQ ID NO: 155 in a population of labradors is an inherent property.  As noted in the 105 request for information, the allele frequency of the T allele in a population of Labradors is inherent. The art teaches over 5 known and well used dog food products that have low copper food stuff.  
	The response next turns to the obviousness aspect of the 102/103 rejection.  The response argues that Hoffman does not disclose or suggest that the dog 
Thus for the reasons above and those already of record, the rejection is maintained.

Claims 13-18 are rejected under 35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Copper Content in Dog Foods (http:rottndobie.tripod.com/coppercontent.html, November 2004) and The Best foods for Dogs with Chronic Active Hepatitis (http://phoenixdogphotography.com/2010/06/the-best-foods-for-dogs-with-chronic-active-hepatitis) and Hoffmann et al. (J. Vet. Intern Med, Vol. 2006, Vol. 20, pages 856-861, 2006) and Noaker et al (JAVMA, Vol. 214, No. 10, pages 1502-1506, 1999).  
	It is noted that the only active method step in the instant claims is administering an effective amount of low copper food stuff or a therapeutic amount of a copper chelator.  

The prior art provides a list of dog foods and their copper content.  The list was current as of November 2004.  On the list there are numerous dog foods that comprise at least 4.5 to less than 10 mg/kg of food.  For example AvoDerm, California Natural, Candidae, Innova, Merrick, Nutro, Sience Diet are all among the foods on the list.  These are extremely well known and well sold dog foods.  California Natural is taught to contain 9mg/kg of copper.  California Natural is also taught to have 180mg/kg of zinc (see Best Foods for Dogs with Chronic Active Hepatitis).  Thus, given the prior art, the feeding of a Labrador any of the foods listed on the list of copper content in dog foods would have inherently prevented disease attributable to liver copper accumulation.  
Moreover, Flint River Ranch Super Premium DryWater Kibble Dog food and Force Dog Food by the Honest Kitchen are among the foods on the list.  These are extremely well known and well sold dog foods.  
Force Dog Food by Honest Kitchen is taught to contain 7.7 mg/kg of copper.  Force Dog Food by Honest Kitchen is also taught to have 130.82 mg/kg of zinc (see cdn.thehonestkitchen.com/media/wysiwyg/content/nutrient-profiles/FORCE-nutrient-profile.pdf).  Force also contains potatoes.  
Flint River Ranch Super Premium DryWater Kibble Dog food is taught to contain 10mg/kg of copper.  Flint River Ranch Super Premium DryWater Kibble Dog is also taught to have 125 mg/kg of zinc (https://www.flintriver.com/Flint-River-Rahcn-DryWater-Dog-Food.htm).   Flint River is also taught to contain potatoes.  

Even if no Labrador was fed one of the well-known and well sold dog foods prior to the filing date to have achieved the inherent property of preventing disease, it would have been obvious to have fed Labradors the low copper diets.  Hoffmann teaches that Labradors are prone to copper-associated chronic- hepatitis.  Hoffman teaches prospective examination of family members of affected dogs to identify subclinical hepatic copper accumulation.  Noaker et al. teaches that dogs with hepatitis failure may be provided supportive and symptomatic care including reducing dietary copper intake.  Noaker teaches that dietary treatment by use of a homemade diet or a commercial diet does little to lower hepatic copper concentrations by slows further hepatic absorption.  Thus, it would have been obvious to have minimized the intake of copper to Labradors to prevent the accumulation of copper in the dog's system throughout the dog’s life.  
With respect to Claim 15-18, labs will have the presence of the recited polymorphisms. The claims do not require detecting the polymorphisms, instead, the claim merely states that the dog will have the presence or absence of a SNP.  
Response to Arguments
	The response traverses the rejection.  The response asserts none of the cited art reference disclose methods for treating a dog, where the dog has a T allele at “the SNP”.  This argument has been considered but is not convincing.  The examiner agrees 
	The response next turns to the obviousness aspect of the 102/103 rejection.  The response argues that Hoffman does not disclose or suggest that the dog has the claimed SNP.  This argument has been reviewed but is not persuasive.  Hoffmann teaches that Labradors are prone to copper-associated chronic- hepatitis.  It would have been obvious to have minimized the intake of copper to Labradors to prevent the accumulation of copper in the dog's system.  Administering the low copper food stuff to Labradors with copper associated chronic-hepatitis would necessarily and inherently encompass those labs with the T allele at position 101 of SEQ ID NO: 155.  The claim does not exclude administering the low copper food stuff to dogs with the A allele. Therefore, administering a low copper food stuff to all Labradors, both labs with a T and those with an A would be encompassed by the claim.  
Thus for the reasons above and those already of record, the rejection is maintained.


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 23, 2021